Title: To James Madison from John B. Legare and Others, 24 July 1818
From: Legare, John B.
To: Madison, James


Dear Sir,
Charleston 24th July 1818.
Be pleased to accept, of the ’76 association, a copy of an Oration delivered by one of its members on the 4t[h] Inst:, as a mark of their high regard for your character. The production, herewith transmitted you, will meet, it is believed, your cordial approbation. With unfeigned Respect we are Your Obet. Servants
Jno: B. Legare
A. H. Ohara
Jno: Sommes
Edwd. Simmons
Richd. OsborneStanding Committee of the ’76 Ass:
